NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES WILLIAMS,                                 No. 16-17243

                Plaintiff-Appellant,            D.C. No. 2:14-cv-00414-APG-PAL

 v.
                                                MEMORANDUM*
CLARK, Officer, Metropolitan Police; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      James Williams appeals pro se from the district court’s judgment dismissing

his action alleging various federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion a district court’s

dismissal as a sanction under Fed. R. Civ. P. 16(f), Malone v. U.S. Postal Serv.,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
833 F.2d 128, 130 (9th Cir. 1987), and we affirm.

      The district court did not abuse its discretion by dismissing Williams’s

action because Williams failed to comply with court orders, including filing a pre-

trial order, despite being ordered twice to do so. See id. at 130-32 (discussing the

five factors the district court must weigh before dismissing a case for failure to

comply with a court order).

      Because we affirm the district court’s dismissal of Williams’s action for

failure to comply with court orders, we do not consider Williams’s challenges to

the district court’s interlocutory orders. See Al-Torki v. Kaempen, 78 F.3d 1381,

1386 (9th Cir. 1996) (“[I]nterlocutory orders, generally appealable after final

judgment, are not appealable after a dismissal for failure to prosecute, whether the

failure to prosecute is purposeful or is a result of negligence or mistake.” (citation

and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    16-17243